DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-11) in the reply filed on 5/2/2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because that abstract contains legal phraseology (e.g. “disclosed”).   Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “wherein a second computer-readable code associated with the first level entity and destination information associated with one of a plurality of third level entities are disposed on the front side, the destination information associated with the one of the plurality of third level entities,…”  The latter recitation “the destination information associated with the one of the plurality of third level entities” appears to be redundant with the prior limitation “and destination information associated with one of a plurality of third level entities are disposed on the front side”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 and 9 of U.S. Patent No. 10,521,632 in view of Berger et al. (US 6,360,001).

INSTANT CLAIM(S)
PATENTED CLAIM(S)
6. A distribution item comprising: 

a first item including:
a first computer-readable code disposed on a first portion, the computer-readable code associated with a first level entity, and 
destination information associated with a second level entity disposed on a second portion; and 

a plurality of second items removably connected to the first item, each of the plurality of second items having a front side and a back side opposite the front side, wherein a second computer-readable code associated with the first level entity and destination information associated with one of a plurality of third level entities are disposed on the front side, the destination information associated with the one of the plurality of third level entities, and wherein printed material is disposed on the back side.


1. A distribution item comprising: 

a first item including: 
a container having an outer surface defining an enclosed space, 
a first computer-readable code disposed on the outer surface, the computer-readable code associated with a first level entity, and 
destination information associated with a second level entity disposed on the outer surface; and 
a plurality of second items removably positioned within the enclosed space of the first item, each of the plurality of second items including a front side and a back side opposite the front side, a second computer-readable code associated with the first level entity, and destination information associated with one of a plurality of third level entities, the destination information associated with the one of the plurality of third level entities disposed on the front side, and printed material disposed on the back side.

7. The distribution item of Claim 6, wherein the first item includes a first unique identifier on the first item and each of the plurality of second items includes a second unique identifier on each of the plurality of second items.

2. The distribution item of claim 1, wherein the first item includes a first unique identifier on the first item and each of the plurality of second items includes a second unique identifier on each of the one more second items.
8. The distribution item of Claim 7, wherein each of the second unique identifiers on each of the plurality of second items is associated with the first level entity.

3. The distribution item of claim 2, wherein each of the second unique identifiers on each of the plurality of second items is associated with the first level entity.
9. The distribution item of Claim 6, wherein the first item and the plurality of second items are on a substrate divided into the first item and the plurality of second items by perforations, configured such that the substrate can be torn along the perforations to separate the plurality of second items from the first item, and to separate the plurality of second items from each other.
5. The distribution item of claim 1, wherein the plurality of second items comprise a substrate divided into a plurality of sections by perforations, and wherein each of the plurality of sections comprises the second computer-readable code, wherein the perforations are configured such that the substrate can be torn along the perforations to separate the plurality of sections.

10. The distribution item of Claim 6, wherein, when the plurality of second items are removed from the first item, the second computer-readable codes included on the one or more second items are configured to be scanned by an imaging device of a delivery network.

8. The distribution item of claim 1, wherein, when the plurality of second items are removed from the enclosed space of the first item, the second computer-readable codes included on the one or more second items are configured to be scanned by an imaging device of a delivery network.

11. The distribution item of Claim 10, wherein, when the second computer-readable codes included on the plurality of second items are scanned by the imaging device, tracking -37-information regarding the one or more second items is generated associated with the first level entity.

9. The distribution item of claim 8, wherein, when the second computer-readable codes included on the plurality of second items are scanned by the imaging device, tracking information is made regarding the one or more second items is generated associated with the first level entity.



	The patented claims fail to expressly recite the first computer-readable code is disposed on a first portion, and the destination information associated with a second level entity is disposed on a second portion.
	It is well known in the art for a first item to include a first computer-readable code (52) disposed on a first portion, and destination information (56) associated with a second level entity disposed on a second portion, as taught by (Figs. 2A-2C) (col. 2, lines 25-45; col. 6, lines 6-33 and 56-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first computer-readable code to be disposed on a first portion, and the destination information associated with a second level entity to be disposed on a second portion, in order to locate the destination information rapidly and reliably, as taught by Berger et al. (col. 2, lines 25-45). 

Allowable Subject Matter
With respect to claim(s) 6-11, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejection.  

Regarding claim 6, prior art fails to teach or reasonably suggest, either singly or in combination, either singly or in combination, a plurality of second items removably connected to the first item, each of the plurality of second items including a front side and a back side opposite the front side, wherein a second computer-readable code associated with the first level entity and destination information associated with one of a plurality of third level entities are disposed on the front side, and printed material disposed on the back side, in addition to the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curran (US 3,353,845) discloses a shipping label comprising a from addresser, an ultimate addressee,  and an intermediate addressee.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876